EXHIBIT 10(l)

AMENDMENT TO AGREEMENT

This Amendment to Agreement (“Amendment”) is made and entered into on the     
day of December, 2005, between                      (“the Associate”), and
Wal-Mart Stores, Inc., a Delaware corporation, and its affiliates and
subsidiaries (collectively “Wal-Mart”).

WHEREAS, The Associate and Wal-Mart have entered into an agreement concerning,
among other things, restrictions on the Associate’s employment after terminating
from employment with Wal-Mart (the “Transition Agreement”); and

WHEREAS, by this Amendment, the Associate and Wal-Mart wish to amend certain
provisions of the Transition Agreement relating to post-employment payments by
Wal-Mart to the Associate;

NOW THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:

 

  1. Transition Payments. The Associate and Wal-Mart agree that the existing
language in the Transition Agreement concerning the timing of post-employment
payments shall be superseded by the following language:

The Associate will receive Transition Payments based on the Associate’s base
salary on the date of termination (the “Salary”). Transition Payments will begin
at the end of the regularly scheduled pay period six months after the date of
termination. The first Transition Payment shall be an amount equal to six
months’ Salary, less applicable withholding. Thereafter, each Transition Payment
shall be an amount equal to the Associate’s biweekly Salary payment, less
applicable withholding, which will continue for the period set forth in the
Transition Agreement.

 

APPROVED AND AGREED:         WAL-MART STORES, INC.

 

    By  

 



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT

This Schedule of Executive Officers Who Have Executed an Amendment to
Post-Termination Agreement and Covenant Not to Compete is included pursuant to
Instruction 2 of Item 601(a) of Regulation S-K for the purposes of setting forth
the material details in which the specific agreements differ from the form of
agreement filed herewith as Exhibit 10(1).

 

Executive Officer

   Date of Agreement Michael T. Duke    December 1, 2005 Thomas M. Schoewe   
December 31, 2005 Thomas D. Hyde    December 30, 2005

 

- 2 -



--------------------------------------------------------------------------------

AMENDMENT B

(6 months of salary paid upon separation, with remaining

payments beginning 6 months after separation)



--------------------------------------------------------------------------------

AMENDMENT TO AGREEMENT

This Amendment to Agreement (“Amendment”) is made and entered into on the     
day of December, 2005, between                      (“the Associate”), and
Wal-Mart Stores, Inc., a Delaware corporation, and its affiliates and
subsidiaries (collectively “Wal-Mart”).

WHEREAS, The Associate and Wal-Mart have entered into an agreement concerning,
among other things, restrictions on the Associate’s employment after terminating
from employment with Wal-Mart (the “Transition Agreement”); and

WHEREAS, by this Amendment the Associate and Wal-Mart wish to amend certain
provisions of the Transition Agreement relating to post-employment payments by
Wal-Mart to the Associate;

NOW THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:

 

  1. Transition Payments. The Associate and Wal-Mart agree that the existing
language in the Transition Agreement concerning the timing of post-employment
payments shall be superseded by the following language:

The Associate will receive Transition Payments based on the Associate’s base
salary on the date of termination (the “Salary”). The first Transition Payment
shall be an amount equal to six months’ Salary, less applicable withholding, and
shall be paid on the date of termination or as soon thereafter as practical.
Subsequent Transition Payments shall commence at the end of the regularly
scheduled pay period six months after the date of termination, and each such
payment shall be an amount equal to the Associate’s biweekly Salary payment,
less applicable withholding, which will continue for the period set forth in the
Transition Agreement.

 

APPROVED AND AGREED:         WAL-MART STORES, INC.

 

    By  

 